          Case 4:19-cv-00304-JED-JFJ Document 2-1 Filed in USDC ND/OK on 06/05/19 Page 1 of 3



                                         What Can I Bring? | A - Z Index | Employees

                                                                    TRAVEL      MEDIA       ABOUT          CONTACT

Home » Blog » 2011 » December » Screening of Elderly Passenger at JFK



Screening of Elderly Passenger at JFK
  Archived Content
  Please note that older content is archived for public record. This page may contain information that is
  outdated and may not reflect current policy or programs.

  If you have questions about policies or procedures, please contact the TSA Contact Center.

  Members of the news media may contact TSA Public Affairs.


Sunday, December 04, 2011




You may have heard in the news about an elderly woman who is stating she was strip searched at New York's
JFK airport by TSA officers. TSA contacted the passenger to apologize that she feels she had an unpleasant
screening experience; however, TSA does not include strip searches in its protocols and a strip search
did not occur in this case. We're currently gathering information and reviewing the screening of this passenger,
but we wanted to share what we know so far.

A review of CCTV indicates the passenger opted out of advanced imaging technology and requested a pat-
down. It is TSA’s policy that screening procedures are conducted in a manner that treats all passengers with
dignity, respect and courtesy.
          Case 4:19-cv-00304-JED-JFJ Document 2-1 Filed in USDC ND/OK on 06/05/19 Page 2 of 3

CCTV shows that the passenger arrived at the ticket counter at 12:19 p.m. for her 1 p.m. scheduled flight
which left early at 12:50 p.m.

She entered the checkpoint line in a wheelchair, walker in hand.

The passenger opted out of advanced imaging technology screening, requested a pat-down and told the
officers that she was wearing a back brace or support belt which required private screening.

Private screening was conducted by two female officers. The item was removed, rescreened, and the
passenger was cleared for travel. Nothing unusual was depicted on the CCTV as the passenger and two female
officers entered and exited the room. The wheelchair attendant assisted the passenger in departing the
checkpoint area for the gate.

Terrorists remain focused on attacking transportation through tactics such as concealing explosives under
clothing. Further, as evidenced by the Christmas Day 2009 attempted bombing, concealed anomalies under
clothing must continue to be resolved and cleared as part of the screening process to ensure the item does not
pose a threat to the safety of the traveling public. Terrorists and their targets may also range in age. Read
here about a group of elderly men who were planning on using toxic ricin against U.S. citizens, U.S
government and officials.

Bob Burns
TSA Blog Team

If you’d like to comment on an unrelated topic you can do so in our Off Topic Comments post. You can also
view our blog post archives or search our blog to find a related topic to comment in. If you have a travel
related issue or question that needs an immediate answer, you can contact a Customer Support Manager at
the airport you traveled, or will be traveling through by using Talk to TSA.

Tags: Passengers with Disabilities
      Policy and Procedures
      Pat-Downs




About This Blog
  The purpose of this blog is to communicate with the public about all things TSA related. Check in regularly for
  "TSA Travel Tips" and our "TSA Week in Review" series where we provide a rundown of firearm discoveries and
  other interesting finds.

  Please note that older TSA blogs are kept for public record and may not reflect current procedures. For the
  latest policies, please send us a tweet or message on Facebook @AskTSA.

Most Read

              TSA Travel Tips Tuesday - Traveling With Alcoholic Beverages




              Travel Tips Tuesday: Safely Packing Batteries for Your Trip



              TSA Travel Tips Tuesday: Flying with Deodorant Isn’t a Sticky Situation
          Case 4:19-cv-00304-JED-JFJ Document 2-1 Filed in USDC ND/OK on 06/05/19 Page 3 of 3




              TSA Travel Tips - Traveling With Medication




              Safety Razors and Disposable Razors




Links
        Comment Policy
        Contact the TSA Blog Team
        Privacy & Website Policies



Newsletter
 Stay informed on our latest news!

 Email*                                          Subscribe
                                                  Subscribe




        A - Z Index   DHS     Employees       Federal Relay   FOIA   Industry   Metrics   No FEAR    Privacy
                                        Report Fraud, Waste & Abuse    USA.gov


    Official website of the Department of Homeland Security

           Travel                          Media                       About                        Contact
